                           UN ITED STATES DISTRICT COURT
                           SO U THERN DISTRICT OF FLOR ID A

                             CivilN o.l7-cv-8o884-M arra/M atthew m an

CU STOM PLAY ,LLC,

       Plaintiff,

                                                       FILED BY                   D.C.
A M A ZON .CO M ,m C .,
                                                                MAt 2 l2219
       D efendant.                                           ANGELA E.NOBLE
                                                             CLERK U S DIST.CT.
                                                             s.o.oF/tk.-.w.RB.

 O RD ER G R AN TING IN PA R T A N D DEN Y IN G IN PA RT PLA IN TIFF'S EX PEDITED
       M O TIO N TO M O D IFY T H E PR O SECU TIO N BAR PR O VISIO N O F TH E
                             PROTECTIVE O RDER IDE 1161

       THIS CAUSE is before the Coul't upon Plaintiff, Customplay, LLC'S (dtplaintiff')
Expedited M otionto M odifytheProsecution BarProvision ofthe Protective Order(tdMotion'')
gDE 1161.Thismatterwasreferred to theundersigned by United StatesDistrictJudgeKenneth
A.Marra.SeeDE 31.Defendant,Amazon.com,Inc.(tsDefendanf),hasfiled aresponseto the
motion (DES 118,1221along with a Declaration ofTheodore J.Angelis (DES 119,1231,and
Plaintiffhasfiled a reply gDE 1241.The Courthasexpedited brieting on thisM otion and has
determ ined thatno hearing isnecessary.Thism atteris now ripe forreview .

                            1.     PR O TEC TIV E O R D ER A T ISSU E

       The pending M otion deals w ith Plaintiff's request to m odify the provisions of a

tûprosecution BarProvision''ofaProtectiveOrderenteredby theCourtuponthejointmotionof
the parties. Specifically, on M ay 25, 2018, the parties filed a Stipulated Protective O rder

Govem ingDissemination ofConfidentiallnformation ('TrotectiveOrder'')gDE 581.TheCourt
entered the Protective Orderon the same date.(DE 591.Paragraph 7 ofthe Protective Order
statesthe follow ing:

       Absent w ritten consent from the Producing Party, any Counsel who receives
       access to CSHIG H LY CON FIDEN TIA L- A TTORNEY S' EY ES ON LY'' or
       ISH IGH LY CON FID EN TIA L- SOU RCE CO DE''inform ation thatis technicalin
       nature shallnot supervise,assist,substantively advise,or otherw ise substantively
       counselin the drafting or am ending ofpatentclaim s of any patent application in
       the field ofvideo alm otation before any foreign ordomestic agency fora period
       ending two years after the finalresolution of this litigation.This provision does
       notprohibit a Party's Counsel from participating in reexam ination proceedings,
       Post-G rant Review proceeding, Inter Partes Review proceeding, or Covered
       Business M ethod Review proceeding involving any of the Party's patents,
       provided,howeverthatsuch Counsel(who had access to the Party'stechnical
       Protected M aterial designated as ICH IG HLY CON FIDEN TIA L- A TTORN EY S'
       EYES ONLY''or 'CHIGHLY CONFIDENTIAL- SOURCE CODE'') do not
       participate in the drafting or am ending of any patent claim s in the field of video
       annotation.The duration ofthissection m ay be term inated earlierby agreem entof
       theparties(c.g.,inthecaseofsettlement).
(DE 59,pp.10-111.
                                   lI.    PLAIN TIFF'S M O T IO N

       On M ay 13,2019,Plaintifftiled itsexpedited M otion (DE 116Jseeking modification of
the above provision ofthe Protective O rder.Plaintiff argues thatthe i'restrictive language of the

Prosecution Bar Provision''precludes every attorney in Plaintiff's counsel's office from assisting

Plaintiffin am ending its patentclaim s.1d.atp.2.Plaintiff further asserts that only one attonzey

in Plaintiff's counsel's office,K yle Cetm inck,Esq., has actually review ed the docum ents that

D efendant designated Ctconfidential- A ttorneys' Eyes Only.''1d. A ccording to Plaintiff, M r.

Ceuninck w illnot be involved in am ending any of the claim s of Plaintiff's patents before the

PatentTrialand AppealBoard.ld Plaintiffcontendsthatl'gelxcluding Customplay'scounsel
from representing itwith respectto claim amendmentwould unduly prejudice Customplay''
because iigslince Customplay's inception, Counsel has been Customplay's sole intellectual
property counsel.''1d. at p. 3. Plaintiff requests that the Court m odify the Prosecution B ar

Provision to change the language from lûany counselw ho receives access to''and Sicounselw ho

had access to''the term s ûiany counselwho view s''and Cccounselw ho had view ed.''ld

        Plaintiffarguesthat,when itagreed to the Protective Order,D efendanthad notstated any

intenttofileapetitionforfnferpartesreview withthePatentTrialand AppealBoard.gDE 116,
p.41.Plaintiffmaintainsthatûûgood cause supportsthe minormoditicationsthatCustomplay
SCCkS.However,without such modification,Customplay argues tflat it will suffer prejudice
which would outweigh any such prejudice to Amazon that could possibly result from the
requested m odification.''1d.atp.5.A ccording to Plaintiff,counsel's representation of Plaintiff

during the interpartes review proceedings before the Patent Trial and Appeal Board does not

createariskofinadvertentuseofDefendant'scontidentialinfonnation,and thepotentialinjury
to Plaintiff if the Court does not m odify the Protective O rder would outw eigh any potential

injurytoDefendant.1d.atpp.5-7.
        Attached to theM otion istheDeclaration ofPlaintiff'scounsel,Kyle A.Ceuninck (DE
116-41.Mr.Ceuninck atteststhathe isthe only person athis1aw tirm to have viewed any of
Defendant's docum ents,w hich are m aintained on a passw ord-protected docum ent database.Id.

at!7.
                                111.   D EFEN DA N T'S R ESPO N SE

        D efendantargues thatithasprovided Plaintiffw ith tdthe source code,and countless trade

secrets,thatpowertheAmazon technology atissue.''(DE 118,p.11.Defendantbelievesthat
other attorneys at the law firm representing Plaintiff have accessed, or at least received, the

highly confidentialinform ation.Id.According to Defendant,atthe tim e thatthe parties agreed
on the language in the Protective O rder,Plaintiff knew thatinterpartes review w as foreseeable.

1d.atp.5.M oreover,the Patent Trialand A ppealBoard instituted interpartes review in M arch

20l9, but Plaintiff w aited until A pril 9, 2019, to contact Defendant about m odifying the

Protective Order. 1d. D efendant quickly responded, and Plaintiff w aited a m onth to tile its

M otion.1d.atp.6.

       D efendant contends thatprosecution bar provisions are com m onplace because it is very

difticult for ûûtrial counsel having confidential teclm ical inform ation about an adversary not to

rely on thatinform ation,even ifonly indirectly and inadvertently,w hen advocating zealously for

her client's own interests.''(DE 118,pp.6-81.Defendant further contends thatcourts have
rejected Plaintiffs proposed language for the modification of the Protective Order as
Cdnecessarily inadequate.''1d.atp.9.Thisisbecause applying the prosecution baronly to law yers

w ho have actually view ed the confidential infonnation would allow lawyers to learn the

inform ation through conversationsorw ritten sum m aries.1d.

       D efendantnextargues thatPlaintiffhas notsatisfied its burden in seeking to m odify the

Protective Order because a11 four relevant factors the nature of the protective order; the

foreseeability,atthe tim e ofthe issuance ofthe order,ofthe m odification requested'
                                                                                   ,the parties'

reliance on the order;and whether good cause exists for the m oditication al1 weigh against

modification.gDE 118,pp.10-151.DefendantpointsoutthatPlaintiffhasnotfonually statedin
its M otion or the attached D eclaration that other law yers at the law firm lack know ledge of

D efendant's highly confidential infonnation; Plaintiff states that only one attorney physically

reviewed the infonnation.1d.atp.l2.Finally,D efendant asserts thatPlaintiffhas not show n the

required tûsevere prejudice'' and that the Protective Order already contains a reasonable,
com prom ised prosecution barprovision.1d.atpp.13-15.

       Attached to the Response is the Declaration ofD efendant's counsel,Theodore J.Angelis

(DES119,1231.
                                   IV.     PLA IN TIFF'S R EPLY

       ln its reply,Plaintiff argues thatthe nature of the Protective Order favors m odification

becauseitexpressly allowsformoditication.(DE 124,p.51.Plaintiffnextarguesthatitdidnot
foresee the need to am end its claim s in the interpartes review untilM arch 2019 and thatitacted

prom ptly to w ork outthe issue w ith D efendant.1d.atpp.3-6.Plaintiffasserts thatreliance on the

Protective Orderdoesnotweigh in favorofthe m odification because the docum entsproduced by

D efendant w ere not truly highly confidential and because the senior atlorneys at Plaintiff s

counsel's 1aw firm have not view ed any protected m aterials. 1d. at p. 6. Finally, Plaintiff

m aintains that good cause exists forthe m odification.1d.atp.7.Plaintiffexplains thatonly one

attorney has accessed the confidential docum ents produced by Defendant, that D efendant is

sim ply speculating that other attorneys have knowledge of the contidential infonnation,thatan

ethicalw allbetw een attorneys would be sufticient,and that Plaintiff being required to retain a

new law 517,
           1,
            1wouldbegreatlyprejudicial.1d.atpp.7-10.
       Attached to the reply is another Declaration of Plaintiff's attorney, Kyle A . Ceuninck

(DE 124-11.Mr.Ceuninck aversthatthedocumentsproduced by Defendantonly contain short
snippetsof incompletesource code.1d.atT 5.M r.Ceuninch also statesthathe isthe only
attorney in the law firm who içhas actually review ed,accessed,orhas know ledge ofthe contents

ofAmazon'sdocuments.''1d.at! 6.Finally,he explainsthathe hasnotcommunicated with
other attorneys atthe firm aboutthe contentofthe docum ents,and thathe w illnotdo so tm tilthe
interpartesreview proceedingsarecompleted.1d.at!!7-8.
                                           V.        A NA LY SIS

       The Courthas carefully review ed the M otion,response,reply,and the entire docket in

this case.First,the Courtfinds thatthe express language of the Protective Order entered by the

Courton M ay 25,2018,does allow forits modification.gDE 59,p.18,! 13.11.Thatis,the
nature of the Protective O rder contem plates that a m oditication m ay be necessary and m ay be

sought by any person. Plaintiff is, therefore, certainly pelnnitted to seek m odification of the

Protective Order.

       Second,theCourtfindsthattheinterpartesreview (1CIPR'')institutedinmid-M arch 2019
provides a sound basis for Plaintiff to m ove to m odify the Protective Order.Plaintiff did not

foresee this occurrence at the tim e the Protective Order w as entered on M ay 25,2018.This

constitutesa substantialchange in circum stances.

       Third,the Courttindsgood cause does existforthe Courtto grantsom e reliefto Plaintiff,

although notthe fullreliefsoughtby Plaintiff.Thatis,the Courtfindsgood cause to m odify and

clarify the Protective O rderas specifically delineated below .

       Fourth, in balancing all the relevant factors, the Court finds that Plaintiff w ould be

unfairlyand severely prejudicediftheCourtdidnotgrantamodification andclarificationofthe
Prosecution BarProvision.

       Fifth,although the parties have relied upon the Protective Order,D efendantw illsufferno

prejudicedueto the Court'sclarification andmoditication ofthe Protective Orderasdiscussed
below.lmportantly,in itsresponsetotheMotion,Defendantexplicitly states,idlblutitisunclear
w hether both of the lawyers who are Custom play's counsel in the inter partes review - A dam


                                                 6
U nderw ood and Bryan W ilson- have accessed A m azon's confidential inform ation. lf not,

Custom play's m otion is baseless'
                                 ,M r.Carey's firm need do nothing m ore than create an ethical

wallbetween itslawyers.''(DE 118,p.131.lnitsreply,Plaintiffarguesthatonly Mr.Ceuninck
hasaccessed Defendant'scontidentialinformation.(DE 124,p.81.TheDeclaration ofKyleA.
Ceuninckattachedtothereply gDE 124-11furtherclarifiesthatM r.Ceuninck istheonlyattorney
in the 1aw 514,
              1
              4 w ho Sshas actually review ed, accessed, or has know ledge of the contents of

Amazon'sdocuments.''1d.at!6.
       In lightof the foregoing,the Courthereby clarifies and m odifies the Protective O rder as

follow s. The Court w ill perm it only tw o specific attorneys from Plaintiff's 1aw finn, Carey

Rodriguez M ilian Gonya,LLC (slcarey Firm''l--Adam Underwood,Esq.,and Bryan W ilson,
Esq.--to w ork on the 1PR proceedings before the PatentTrialand AppealB oard.M r.U nderw ood

and M r.W ilson can only w ork on the 1PR proceedings so long as the ethical w all,w hich has

already been form ed according to Plaintiff s representations and the requirem ents for which the

Court discusses below , rem ains intact betw een M r. Underw ood and M r. W ilson and any

attorneys from the Carey Firm who have accessed, review ed, or com m unicated about

D efendant'sconfidentialinform ation.See Voice D om ain Techs.,LLC v.Apple,lnc.,N o.CIV .A .

l3-40138-TSH,2014 W'
                   L 5106413,at*9 (D.M ass.Oct.8,2014)(permitting such an ethical
w allas a solution to avoid contidentialinfonnation from litigation to be used in reexam ination

proceedingsl;seealso Valencell,Inc.v.Apple,lnc.,No.5:l6-CV-I-D,2016W L 7217635,at*9
(E.D.N.C.Dec.12,2016)(dtNonetheless,the courtsharestheperspectivereflected in theTexas
m odelprotective orderthatan ethicalw allisa reasonable m eansofhelping to ensure com pliance

with the purpose behind the prosecution bar.'').The ethicalwallrequired by the Courtin the
instantcase w illsafeguard Defendant'shighly confidentialinform ation.

       The Courthereby requires,as partofthe required ethical wall,thatM r.U nderw ood and

M r.W ilson cannot directly or indirectly access or review the confidentialinform ation produced

by Defendantwhich Defendant has designated,orshalldesignate in the future,as (tHIGHLY

CON FIDEN TIAL- ATTO RN EY S'EY ES ON LY ''orCtH IG HLY CON FID EN TIAL- SOUR CE

CODE'' pursuant the Protective O rder. M oreover, M r. Underw ood and M r. W ilson cannot

communicate(orallyorin writing ()ran any otherfashion)with any attorneysintheCareyFirm
aboutthis highly confidentialinform ation previously produced by Defendant or produced in the

future.Finally,M r.U nderwood and M r.W ilson cannot be in an area of the law t11111 w here the

contidential inform ation is being verbally discussed and cannot be party to any telephone

communication,email,text,memorandum,written summaries,orotherdoctzmentts)wherethe
contidential inform ation is being discussed.M oreover,M r.U nderwood and M r. W ilson shall

ensure thatthey are the only tw o attorneys from the Carey Firm w ho directly or indirectly w ork

on the 1RP proceedings.The Courtw illrequire M r.U nderw ood and M r.W ilson to tile aftidavits

stating,underoath,thatthey agree to the term s as setforth above and shallscnzpulously adhere

to these tenns.

       The Courthas clarified and m odified the Protective O rder by carving outan exception in

the Prosecution Bar Provision to perm it M r. Underw ood and M r. W ilson w ork on the 1PR

proceedings before the PatentTrial and A ppealBoard.These are the only tw o attonw ys at the

Carey Firm who m ay w ork,indirectly or directly,on the 11* proceedings.ln lightof the m uch

ado and objectionlDefendanthasmadeaboutJohn Carey,Esq.'sinvolvementin thislitigation,

1 SeeDE 118, pp.4-5,l2.

                                               8
and in lightofthe factthatDefendanthas provided factualallegations which arguably supportits

contention thatM r.C arey has som e know ledge ofthe highly confidentialinform ation,the Court

w illnot allow M r.Carey to w ork on the 1PR proceedings before the Patent Trial and Appeal
                                                                  .'   %.

Board,either directly or indirectly.This should help to alleviate D efendant's concern aboutany

potentialviolation ofthe Protective O rder and any use ofthe highly confidentialinform ation in

the 1PR proceedings.

        TheCourtisaware ofthe extensivecase 1aw cited by Defendantin itsresponseregarding

modification ofaprotectiveorder.ln enteringthisOrder,theCourthasconsidered and attempted

to adhere to a1lrelevantcase law .The Courthas carefully review ed,for exam ple,Judge Bryson's

excellent opinion in British Telecomm unications PLC v. lA c/lnterA ctivecorp, N o. CV

18-366-W CB,2019 W L 1244075 (D.Del.M ar. l8,2019),as wellas the four-factor test
discussed in Chicago M ercantile Exch.,lnc.v.Tech.Research G rp., LLC,276F.R.D.237(N.
                                                                                    D.
111.2011),acaseuponwhichbothsidesrelyheavily.
         In the instant Order,how ever,the Courtis only slightly m odifying and clarifying the

Protective Order by m andating the institution of an ethical w allw hich w ill allow tw o specitk

attom eys to participate in the IRP proceedings so long as they are ethically walled offfrom the

highly contidential inform ation produced by D efendant in this litigation. ln other words,

Plaintiff's M otion is granted to the extentthatthe Courthas clarified and m odified the Protective

Order to carve out an exception for tw o attorneys, and tw o attorneys only,but the M otion is

denied to the extent that Plaintiff seeks to furtherm odify the actual language of the Protective
Order.2 The Courtis concerned thata w holesale m oditication ofthe Protective O rderto change


2Defendantarguesin itsresponsethatttcustomplayhastheburdenofshow ing, on alawyer-by-lawyerbasis,thatis

                                                  9
the language ofthe Prosecution BarProvision asrequested by Plaintiffm ay unnecessarily lead to

furtherdisputesbetw een the parties.The ethicalw allprovision im posed by the Court,along w ith

other conditions im posed,provides clality and specificity so as to avoid further litigation over

this issue.

       Finally,the Courtnotes its disappointm entw ith Plaintiff and its counselin thatPlaintiff

adm ittedly knew aboutthe instantdispute in M arch 2019 and w aited untilM ay to file itsM otion

on an expedited basis.The Courthas had to set aside other m atters and dedicate its resourcesto

thismatterin orderto resolvePlaintiffsM otion on an expedited basis.The Courtdoesnotwant

toseethisunnecessarywasteofjudicialresourcesoccuragain.
       Based on the foregoing,itishereby O R DER ED as follow s:

       1. Plaintiff's Expedited M otion to M odify the Prosecution Bar Provision of the

              ProtectiveOrder(DE 1161isGRANTED IN PART AND DENIED IN PART as
              specified above.

       2. M r.U nderw ood and M r.W ilson are the only attorneysatthe C arey Firm who shallbe

              perm itted to w ork on the inter partes review proceedings so long as the ethicalw all

              described above rem ains intact. They shall com ply with a1l conditions previously

              stated in this Order,as willPlaintiff and allthe attorneys atthe Carey Finu.N o other

              attorney in the Carey Firm shall be perm itted to directly or indirectly work on the

              interpartes review .M r.Underwood and M r.W ilson shallfile affidavits on orbefore

              M ay 25,2019,stating that they will follow the Court's directives and fully com ply

              w ith the Court's Order and directives.

proposedmodificationtotheAgreedProtectiveOrderisnecessarytoavoidaclearandseriousinjury.''(DE 118,p.
121.TheCourthasengagedinalawyer-by-lawyeranalysisincomingto itsdecision.
                                                  10
         D O N E and O RD ER ED in Cham bers atW estPalm Beach,Palm Beach County,Florida,
       4 1jr
this      day ot-M ay,2019.


                                                 W ILLIA M M TTH EW M AN
                                                 U nited States agistrate Judge




                                            11
